             Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 1 of 13




 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10                                                      Case No. C20-1667RSM

11     SUE HONG, on behalf of herself and all           ORDER GRANTING MOTIONS TO
       others similarly situated,                       DISMISS
12
13                           Plaintiff,

14              v.
15     BANK OF AMERICA, N.A, individually
16     and as successor-in-interest, QBE
       INSURANCE CORP., NATIONAL
17     GENERAL HOLDINGS CORP., and DOES
       1-10,
18
19                          Defendants.

20
                                          I.     INTRODUCTION
21
22          This matter comes before the Court on Defendant QBE Insurance Corporation (“QBE”)’s

23   Motion to Dismiss, Dkt. #30, and Defendant Bank of America, N.A.’s Motion to Dismiss, Dkt.
24
     #32, both brought under Rules 12(b)(1) and 12(b)(6). Plaintiff Sue Hong has filed a single brief
25
     responding to both Motions. Dkt. #40. The Court has reviewed the above briefing, as well as
26
27   reply briefs from Defendants, and finds that oral argument is not necessary. For the reasons

28   stated below, the Court GRANTS Defendants’ Motions and dismisses this case.



     ORDER GRANTING MOTIONS TO DISMISS - 1
               Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 2 of 13




                                                II.      BACKGROUND1
 1
 2           Plaintiff Sue Hong owns a house in King County, Washington, with a mortgage serviced

 3   by Defendant Bank of America (“BOA” or “BANA”)). Ms. Hong allowed her home insurance
 4
     to lapse. Defendants stepped in to insure her property through a process called lender placed
 5
     insurance (“LPI”). QBE filed its proposed LPI program and rates with the Washington State
 6
 7   office of Insurance Commissioner in January of 2009. See Dkt. #33-2.2 QBE’s filing was

 8   approved by the OIC effective April 2009. Id. The application included the underlying rate used
 9   for LPI and the coverage methodologies for determining insurance premiums. Id. at 13–16.
10
             Plaintiff’s LPI coverage started on October 21, 2014, and was renewed annually.
11
     Defendants set coverage at $519,700, the same amount previously set by Ms. Hong when she
12
13   obtained insurance on her own. See Dkt. #27 at 34. The cost of this coverage was $4,677.30 each

14   year. Ms. Hong states in pleading that “[t]his practice apparently stopped with respect to Ms.
15   Hong’s LPI when the value of the FPI3 was reduced beginning with the policy issued in October
16
     of 2016.” Id.
17
             Attached to the Complaint is Ms. Hong’s Deed of Trust, which states, in part:
18
19                    5. Property Insurance. Borrower shall keep the improvements
                      now existing or hereafter erected on the Property insured against
20                    loss by fire, hazards included within the term “extended coverage,”
                      and any other hazards including, but not limited to, earthquakes and
21
                      floods, for which Lender requires insurance. The insurance shall be
22                    maintained in the amounts … and for the periods that Lender
                      requires….
23
24   1
       Except as otherwise noted, the following background facts are taken from Plaintiff’s Second Amended Complaint,
     Dkt. #27, and accepted as true for purposes of ruling on these Motions to Dismiss.
25   2
       The Court takes judicial notice of QBE’s filings with the Washington State Office of Insurance Commissioner. In
     ruling on a motion to dismiss, the Court may consider “materials incorporated into the complaint by reference, and
26   matters of judicial notice.” New Mexico State Inv. Council v. Ernst & Young LLP, 641 F.3d 1089, 1094 (9th Cir.
     2011). Courts may take judicial notice of undisputed matters of public record, such as documents on file with
27   administrative agencies. Palmason v. Weyerhaeuser Co., 2013 U.S. Dist. LEXIS 60161, 2013 WL 1788002, at *1
     (W.D. Wash. Apr. 26, 2013).
28   3
       FPI here stands for “force-placed insurance.” The Court believes Plaintiff uses LPI and FPI here interchangeably
     and it is unclear why both are used in the same sentence.


     ORDER GRANTING MOTIONS TO DISMISS - 2
             Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 3 of 13




 1
                    If Borrower fails to maintain any of the coverages described above,
 2                  Lender may obtain insurance coverage, at Lender’s option and
                    Borrower’s expense. Lender is under no obligation to purchase any
 3                  particular type or amount of coverage. Therefore, such coverage
                    shall cover Lender, but might not protect Borrower, Borrower’s
 4
                    equity in the Property, or the contents of the Property, against any
 5                  risk, hazard or liability, and might provide greater or lesser coverage
                    than was previously in effect. Borrower acknowledges that the cost
 6                  of insurance coverage so obtained might significantly exceed the
 7                  cost of insurance that Borrower could have obtained. Any amounts
                    disbursed by Lender under this Section 5 shall become additional
 8                  debt of the Borrower secured by this Security Instrument
 9                  …
10
                    9. Protection of Lender’s Interest in the Property and Rights
11                  Under this Security Agreement. If (a) Borrower fails to perform
                    the covenants and agreements contained in this Security
12                  instrument… then Lender may do and pay for whatever is
13                  reasonable or appropriate to protect the Lender’s interest in the
                    Property.
14
     Id. at 32 (portions quoted in pleading); id. at 102 and 104 (attached Deed of Trust).
15
16          Plaintiff and her husband filed their first complaint in King County Superior Court on

17   October 15, 2019. See Dkt. #33-1. After Bank of America removed the case and filed a motion
18
     to dismiss, Plaintiff voluntarily dismissed that case. See Case No. C19-1907-RSM, Dkt. #29.
19
            The instant case was filed a year later in state court with similar claims. See Dkt. #1.
20
     Plaintiff filed an amended complaint on October 5, 2020. Dkt. #1-1. After removal, Plaintiff
21
22   filed her Second Amended Complaint on December 16, 2020. Dkt. #27.

23          Plaintiff brings this case on her own and on behalf of a class of similarly situated
24
     customers. She alleges “BOA has an exclusive arrangement with QBE, National General, and
25
     other DOES 1-10, and their affiliates to manipulate the force-placed insurance market and charge
26
27   borrowers more for LPI than permitted by the mortgage contract.” Dkt. #27 at 25. BOA allegedly

28   “pays QBE, National General, and other Does 1-10, premiums for master group policies which



     ORDER GRANTING MOTIONS TO DISMISS - 3
               Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 4 of 13




     cover BOA’s entire portfolio of mortgage loans, and QBE, National General, and other DOES 1-
 1
 2   10 then kicks back a portion of these premium payments through reimbursement of expenses and

 3   free or below-cost services unrelated to the provision of LPI.” Id.
 4
             The Second Amended Complaint brings claims for breach of the Washington Consumer
 5
     Protection Act (“CPA”) and common law claims for breach of contract, violations of the duty of
 6
 7   good faith and fair dealing, negligent supervision, breach of fiduciary duty, and civil conspiracy.4

 8   Plaintiff claims there is “a monopolistic arrangement between BOA, its mortgage servicing
 9   entities and its mortgage servicing vendors, QBE, and National General and other DOES 1-10,”
10
     related to “lender placed insurance (LPI) on Sue Hong’s property, and others similarly situated”
11
     to “charge her, and others similarly situated, amounts styled as insurance charges but which were,
12
13   in fact, far greater than the actual costs of protecting the properties serving as collateral for the

14   mortgage loans.” Dkt. #27 at 2. Plaintiff states that she “does not challenge the practice of force-
15   placing insurance” nor “the insurance rates charged by the FPI insurers nor the premium amounts
16
     paid by BOA to the FPI insurers.” Id. Rather, she is only challenging “the amounts styled as FPI
17
     insurance charged to borrowers by BOA” because “[t]he amounts charged borrowers by BOA are
18
19   not insurance premiums nor a pass-through of insurance premiums.” Id.

20                                                III.     DISCUSSION
21
         A. Legal Standard
22
             Under Rule 12(b)(1), a defendant may challenge the plaintiff’s jurisdictional allegations
23
24   in one of two ways: (1) a “facial” attack that accepts the truth of the plaintiff’s allegations but

25   asserts that they are insufficient on their face to invoke federal jurisdiction, or (2) a “factual”
26   attack that contests the truth of the plaintiff’s factual allegations, usually by introducing evidence
27
28   4
      All these claims are brought against both Defendants except the breach of fiduciary duty claim, which is brought
     against Defendant BOA only.


     ORDER GRANTING MOTIONS TO DISMISS - 4
              Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 5 of 13




     outside the pleadings. Leite v. Crane Co., 749 F.3d 1117, 1121-22 (9th Cir. 2014). When a party
 1
 2   raises a facial attack, the court resolves the motion as it would under Rule 12(b)(6), accepting all

 3   reasonable inferences in the plaintiff’s favor and determining whether the allegations are
 4
     sufficient as a legal matter to invoke the court’s jurisdiction. Id. at 1122.
 5
            In making a 12(b)(6) assessment, the court accepts all facts alleged in the complaint as
 6
 7   true, and makes all inferences in the light most favorable to the non-moving party. Baker v.

 8   Riverside County Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009) (internal citations omitted).
 9   However, the court is not required to accept as true a “legal conclusion couched as a factual
10
     allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
11
     U.S. 544, 555 (2007)). The complaint “must contain sufficient factual matter, accepted as true,
12
13   to state a claim to relief that is plausible on its face.” Id. at 678. This requirement is met when

14   the plaintiff “pleads factual content that allows the court to draw the reasonable inference that the
15   defendant is liable for the misconduct alleged.” Id. The complaint need not include detailed
16
     allegations, but it must have “more than labels and conclusions, and a formulaic recitation of the
17
     elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Absent facial plausibility,
18
19   a plaintiff’s claims must be dismissed. Id. at 570.

20      B. The Filed-Rate Doctrine
21
            In Washington State, the filed rate doctrine bars lawsuits that challenge the reasonableness
22
     of insurance rates filed and approved by a regulating agency. Tenore v. AT&T Wireless, 136
23
24   Wn.2d 322, 332, 962 P.2d 104, 108 (1998). This doctrine “provides, in essence, that any ‘filed

25   rate’—a rate filed with and approved by the governing regulatory agency—is per se reasonable
26   and cannot be the subject of legal action against the private entity that filed it.” McCarthy Fin.,
27
     Inc. v. Premera, 182 Wn.2d 936, 347 P.3d 872, 875 (2015). Underlying the doctrine are two key
28



     ORDER GRANTING MOTIONS TO DISMISS - 5
              Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 6 of 13




     principles: “(1) to preserve the agency's primary jurisdiction to determine the reasonableness of
 1
 2   rates, and (2) to insure that regulated entities charge only those rates approved by the agency.”

 3   Id. (quoting Tenore, 136 Wn.2d at 331-32). Keeping the Court out of the role of determining the
 4
     reasonableness of rates is often referred to as the principle of “nonjusticiability.” Federal courts
 5
     recognize a further principle underlying the doctrine: “that litigation should not become a means
 6
 7   for certain ratepayers to obtain preferential rates (the principle of ‘nondiscrimination’).”

 8   Rothstein v. Balboa Ins. Co., 794 F.3d 256, 261 (2d Cir. 2015). The doctrine “has often been
 9   invoked rigidly, even to bar claims arising from fraud or misrepresentation.” Tenore, 962 P.2d at
10
     108.
11
            Alpert v. Nationstar Mortg. LLC, 243 F. Supp. 3d 1176, (W.D. Wash. 2017), cited heavily
12
13   by Defendants, is a recent instructive case involving force-placed insurance obtained by a bank

14   who issued a home mortgage loan to the plaintiff. The Court examined claims similar to those
15   brought here and ruled that “the filed rate doctrine precludes Plaintiff from bringing any claims
16
     based on allegedly inflated premiums, even if Defendants engaged in a kickback scheme to arrive
17
     at those premiums.” Alpert, 243 F. Supp. 3d at 1183.
18
19          Defendant QBE seeks to apply the Alpert holding here, arguing that all of Plaintiff’s

20   claims are premised on the assertion that her LPI premiums were too expensive or “inflated.”
21
     Dkt. #30 at 14–15 (citing several portions of the Second Amended Complaint). Defendant BOA
22
     essentially makes the same argument. See Dkt. #32 at 10–11. QBE contends that “[r]egardless
23
24   of whether the premiums were too expensive due to allegaed ‘kickbacks’ incorporated into the

25   underlying rates or due to an ‘unreasonable’ coverage amount to which the rates were applied to
26   determine the premiums, Plaintiff is challenging the cost of insurance policies based on rates and
27
     coverage methods the Washington OIC has reviewed and approved. Any judicial inquiry into
28



     ORDER GRANTING MOTIONS TO DISMISS - 6
              Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 7 of 13




     such allegations would violate the filed-rate doctrine’s twin principles.”          Dkt. #30 at 15.
 1
 2   Dismissal of all claims would therefore be warranted under Rules 12(b)(1) and 12(b)(6).

 3          The Court agrees. All of Plaintiff’s claims challenge the reasonableness of the underlying
 4
     rate, counter to the nonjusticiability principle. Plaintiff does not plead with specificity any
 5
     damages other than being overcharged. To determine the allegedly unlawful portion of Plaintiff’s
 6
 7   LPI premiums the Court would be required to re-examine the reasonableness of insurance rates

 8   that the Washington Office of Insurance Commissioner already approved as not “excessive,
 9   inadequate, or unfairly discriminatory.” See RCW § 48.19.020. Such examination would “place
10
     the Court directly on the toes of the Insurance Commissioner, a situation that courts specifically
11
     contemplated when constructing the doctrine.” Alpert, 243 F. Supp. 3d 1176, 1183. Plaintiff’s
12
13   claims are not merely incidental to agency-approved rates. She states in briefing that she “takes

14   no interest in what BOA pays QBE and defendant insurers for the LPI product” and that she “does
15   not seek damages tied to a filed rate,” Dkt. #40 at 10–11, yet she pleads that the LPI premium is
16
     “inflated far above the reasonable cost of providing LPI coverage…” and that this inflated
17
     premium is then “charged by BOA to the borrower.” Dkt. #27 at ¶¶ 46 and 81. To the extent she
18
19   was damaged by Defendants’ action in some way other than by being charged an inflated rate for

20   LPI, she has not clearly pled such after many opportunities to do so. To the extent she is alleging
21
     that BOA obtained a lower rate as part of a special arrangement with an insurer and could have
22
     passed the savings on to her instead of taking the savings for itself through kickbacks, it is unclear
23
24   that she has standing to bring this claim both due to the filed rate doctrine and a lack of actual

25   damages under any cognizable claim.
26          Plaintiff argues that the filed rate doctrine does not apply to BOA because it was not a
27
     rate-filer. Dkt. #40 at 11. The Court disagrees. This Court has recently held that “courts
28



     ORDER GRANTING MOTIONS TO DISMISS - 7
              Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 8 of 13




     consistently acknowledge that the filed rate doctrine applies to claims against entities other than
 1
 2   rate filers.” Benanav v. Healthy Paws Pet Ins., LLC, 495 F. Supp. 3d 987, 997 (W.D. Wash.

 3   2020) (citing cases).
 4
            Accordingly, the Court concludes that all of Plaintiff’s claims are properly dismissed
 5
     under Rules 12(b)(1) and 12(b)(6). The Court will nevertheless articulate additional reasons for
 6
 7   dismissal of the following claims.

 8      C. Contract Claims
 9          QBE moves to dismiss the breach of contract and breach of good faith and fair dealing
10
     claims against it because “Plaintiff fails to allege any contract or agreement between herself and
11
     QBE.” Dkt. #30 at 18. Plaintiff does not object to dismissal of these claims without prejudice
12
13   and with leave to amend once discovery has been conducted.

14          The Court believes Plaintiff should know whether she was a party to a contract with QBE
15   at this stage in the proceedings, and Plaintiff has failed to articulate how further discovery would
16
     reveal a new contract.
17
            BOA also moves to dismiss. The contract at issue is the Deed of Trust, the applicable
18
19   provisions of which are included in the Second Amended Complaint and detailed above. Plaintiff

20   pleads that Defendants breached this contract by engaging in conduct outside of what was
21
     “reasonable or appropriate to protect the Lender’s interest in the Property.” Dkt. #27 at 39. BOA
22
     argues that its conduct squarely fit within the clear and unambiguous language of the Deed of
23
24   Trust: “Lender is under no obligation to purchase any particular type or amount of coverage” and

25   “Borrower acknowledges that the cost of insurance coverage so obtained might significantly
26   exceed the cost of insurance that Borrower could have obtained.” Dkt. #32 at 16. BOA asserts
27
     that “Plaintiff’s claim that Defendants breached the DOT by over-insuring her property (see SAC,
28



     ORDER GRANTING MOTIONS TO DISMISS - 8
                Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 9 of 13




     ¶¶ 136-139) is defeated by its plain language.” Id. BOA argues that Plaintiff cannot rely on
 1
 2   Section 9 of the Deed of Trust that uses the phrase “reasonable and appropriate.” That section

 3   states:
 4
               If (a) a Borrower fails to perform the covenants and agreements contained in this Security
 5
     Instrument, . . . then Lender may do and pay for whatever is reasonable or appropriate to protect
 6
 7   the Lender’s interest in the Property and rights under this Security Instrument, including

 8   protecting and/or assessing the value of the Property, and securing and/or repairing the Property.
 9   Dkt. #27 at 54. The section does not discuss LPI or other forms of insurance. Insurance is
10
     discussed in section 5, “property insurance.” Id. at 53.
11
               The Court agrees with BOA that the phrase “reasonable or appropriate” in the Deed of
12
13   Trust restricts the Lender’s actions to secure the property in ways other than insuring the property.

14   This is clear from the plain language of the contract and the separation of insurance and other
15   forms of protection into different sections. The Court finds that Plaintiff has failed to allege a
16
     breach.
17
               BOA also argues that the good faith and fair dealing claim against it should be dismissed
18
19   because:

20                    …the SAC alleges no more than that BANA exercised its express
                      rights under the DOT to insure Plaintiff’s property for “any . . .
21
                      amount of coverage,” after Plaintiff breached the DOT by failing to
22                    procure insurance. See SAC, Ex. 2 at ¶ 5. The fact that… the
                      coverage was determined by Plaintiff’s last known coverage amount
23                    only underscores the fact that Defendants operated in good faith.
24
     Dkt. #32 at 20. BOA relies on Badgett v. Sec. State Bank, 116 Wn.2d 563, 570 (1991) for the
25
     proposition that “[a]s a matter of law, there cannot be a breach of the duty of good faith when a
26
27   party simply stands on its rights to require performance of a contract according to its terms.”

28



     ORDER GRANTING MOTIONS TO DISMISS - 9
              Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 10 of 13




              Plaintiff’s duty of good faith and fair dealing cause of action merely pleads the elements
 1
 2   without further detail. See Dkt. #27 at 39 (“The wrongful acts and representations of Defendants

 3   constitute violations of the duty of good faith and fair dealing which run with the contracts.”).
 4
     The Court finds that this claim cannot proceed as alleged against BOA for the reasons articulated
 5
     by that Defendant. Accordingly, dismissal of all of Plaintiff’s contract claims is warranted.
 6
 7       D. Breach of Fiduciary Duty Claim against BOA5

 8            BOA argues this claim should be dismissed under the applicable statute of limitations and
 9   because it did not owe a fiduciary duty to Plaintiff. See Dkt. #32 at 25–28. A statute of limitations
10
     defense does not appear to apply here as Plaintiff alleges that BOA continues to use LPI on her
11
     property to this day, albeit with reduced coverage. However, the Court agrees with BOA that
12
13   Plaintiff has failed to allege facts sufficient to establish a fiduciary duty. “[U]nder Washington

14   law, a lender is not[, without more,] a fiduciary of its borrower; a special relationship must
15   develop between a lender and a borrower before a fiduciary duty exists.” Westcott v. Wells Fargo
16
     Bank, N.A., 862 F. Supp. 2d 1111, 1119 (W.D. Wash. 2012) (internal citations and quotations
17
     omitted). No special relationship is formed when a lender engages in nothing more than the
18
19   typical conduct of a lender. See Miller v. U.S. Bank of Wash., N.A., 72 Wash. App. 416, 426–28

20   (1994). Here, BOA’s alleged conduct as it relates to Plaintiff is consistent with the explicit
21
     language of the Deed of Trust and the typical conduct of a lender. Accordingly, no special
22
     relationship was formed and thus a claim for breach of fiduciary duty fails.
23
24       E. CPA Claims

25            A Consumer Protection Act (“CPA”) claim requires proof of five elements: “(1) unfair or
26   deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact; (4) injury
27
28   5
       Plaintiff does not plead this claim against QBE and explicitly states in briefing that she does not have sufficient
     facts to support such a cause of action. See Dkt. #40 at 26.


     ORDER GRANTING MOTIONS TO DISMISS - 10
             Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 11 of 13




     to plaintiff in his or her business or property; (5) causation.” Hangman Ridge Training Stables,
 1
 2   Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 719 P.2d 531, 533 (1986). Plaintiff’s CPA claims

 3   turn on whether Defendants’ LPI scheme constitutes an unfair or deceptive act or practice, but
 4
     also on whether Plaintiff was injured.
 5
            A practice is “unfair” under the CPA if it causes injury to consumers “which is not
 6
 7   reasonably avoidable by consumers themselves.” Alpert v. Nationstar Mortg. LLC, 2019 U.S.

 8   Dist. LEXIS 41741, 2019 WL 1200541, *19 (W.D. Wash. 2019) (citing Klem v. Wash. Mut. Bank,
 9   295 P.3d 1179, 1187 (Wash. 2013)). An injury is “reasonably avoidable if consumers ‘have reason
10
     to anticipate the impending harm and the means to avoid it,’ or if consumers are aware of, and
11
     are reasonably capable of pursuing, potential avenues toward mitigating the injury after the fact.”
12
13   Id. at *21 (quoting Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1168-69 (9th Cir. 2012)).

14          QBE argues:
15                  Plaintiff’s alleged injuries — the “inflated” premiums charged for
16                  her LPI policies — were far from unavoidable. Had Plaintiff simply
                    complied with her own mortgage’s obligation to maintain
17                  insurance… she would never have been charged for LPI.
18
     Dkt. #30 at 20. QBE relies heavily on Alpert v. Nationstar Mortg. LLC, 2019 U.S. Dist. LEXIS
19
     41741, where the Plaintiff’s CPA claim was ultimately dismissed on summary judgment.
20
            The Court agrees with QBE’s analysis above. Plaintiff has failed to allege an unfair
21
22   practice that is not reasonably avoidable by consumers themselves. Furthermore, Plaintiff has

23   failed to plead damages with more than mere labels and conclusions. Damages under the CPA
24
     are limited to injury to “business or property.” For this claim, Plaintiff alleges only that she has
25
     “suffered damages in an amount to be proven at trial.” Dkt. #27 at ¶ 166. Accordingly, this claim
26
27   is properly dismissed.

28



     ORDER GRANTING MOTIONS TO DISMISS - 11
             Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 12 of 13




        F. Negligent Supervision
 1
 2          Defendants argue this claim should be dismissed under the applicable statute of limitations

 3   and because Plaintiff has failed to adequately plead the elements of this claim. In her Response,
 4
     Plaintiff states “[a]t this time, Plaintiff agrees with Defendants that there are not sufficient facts
 5
     known to adequately allege negligent supervision,” and that she “has no objection to the court’s
 6
 7   dismissal of Count 3 without prejudice.” Id. at 20. Plaintiff “asks permission to amend the

 8   Complaint to add this claim should evidence supporting it be found during discovery.” Id.
 9          Plaintiff alleges that Defendants placed excessive coverage on her property from October
10
     21, 2014 through October 21, 2016. Dkt. #27 at ¶¶ 111–13. Plaintiff filed this action on October
11
     5, 2020.    Negligent supervision is subject to a three-year statute of limitations. RCW §
12
13   4.16.080(2).

14          Plaintiff has not set forth any reasonable basis that this claim could proceed. She has not
15   argued, for example, that discovery could reveal that Defendants’ actions, which injured her,
16
     continued past October 21, 2016. Given the procedural history of this case and Plaintiff’s prior
17
     pleading, the Court finds that dismissal with prejudice is warranted.
18
19      G. Civil Conspiracy

20          Given that the claims that could underly a conspiracy claim have all been dismissed, this
21
     claim too is properly dismissed.
22
        H. Leave to Amend
23
24          Where a complaint is dismissed for failure to state a claim, “leave to amend should be

25   granted unless the court determines that the allegation of other facts consistent with the challenged
26   pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
27
     Co., 806 F.2d 1393, 1401 (9th Cir. 1986). Plaintiff has already amended her Complaint once and
28



     ORDER GRANTING MOTIONS TO DISMISS - 12
             Case 2:20-cv-01667-RSM Document 48 Filed 07/29/21 Page 13 of 13




     has previously filed an action with similar claims. The deficiencies above are mainly legal in
 1
 2   nature, not factual. Leave to amend will therefore not be granted.

 3                                         IV.    CONCLUSION
 4
            Having reviewed the relevant pleadings and the remainder of the record, the Court hereby
 5
     finds and ORDERS:
 6
 7          (1) Defendants’ Motions to Dismiss, Dkts. #30 and #32, are GRANTED.

 8          (2) All of Plaintiff’s claims are DISMISSED with prejudice.
 9          (3) This case is CLOSED.
10
            DATED this 29th day of July, 2021.
11
12
13
14                                                A
                                                  RICARDO S. MARTINEZ
15
                                                  CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTIONS TO DISMISS - 13
